DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-12, filed 09/22/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshikawa (US 20150013865), and in view of Berger et. al.  (US 20110155293).
Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, 13-16 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-5, 7-11, 13-16 and 21-26  are indefinite because it is unclear if (1) claims read on a sipe per se or (2) claims 1-13 and 20 are limited to a tire tread having 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3-5, 9-11,15 is/are rejected under 35 U.S.C. unpatentable over U.S.C. 103 in view of Yoshikawa (US 20150013865), and Berger et. al.  (US 20110155293).
Regarding claim 1,   Yoshikawa discloses a tire sipe used in a tire, comprising: sipe radially central portion having a plurality of individual sipe radially angled portions oriented in a zig-zag pattern (Figure 3), wherein the sipe radially central portion is oriented radially between the radially inner sipe taper portion and the radially outer sipe taper portion (Figure 3). Yoshikawa didn’t disclose that a radially inner sipe taper portion and a radially inner sipe transition width W4, wherein the radially inner sipe width W3 is greater than the radially inner sipe transition width W4. In the same field of endeavor pertaining to the tire art, Berger discloses radially inner sipe taper portion having a radially inner sipe width W3 and a radially inner sipe transition width W4, wherein the radially inner sipe width W3 is greater than the radially inner sipe transition width W4,  (as shown in Figure, annotated from Figure 4-Berger); 
Further, Berger discloses enlarged-bottom i.e. a radially outer sipe taper portion having a radially outer sipe width W1 and a radially outer sipe transition width W2,wherein the radially outer sipe width W1 is greater than the radially outer sipe transition width W2  (Figure below, annotated from Figure 4-Berger). Further Berger discloses that the sipes have radially angled portions are oriented at an angle Al relative to the circumferential direction of the tire, wherein the angle Al is 45 degrees which meets the limitation  ([0019]). 
It would be obvious for one ordinary skilled in the art to modify the teachings of Yoshikawa  with that of the Berger’s teaching of the sipe width radially angled portions  for the purpose of reducing stress conditions at the bottom ([0040], Berger).



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claims 3, 9 and 15, Berger discloses transition that sipes have radial angle 450 ([0019]).
Regarding claim 4,   Berger discloses a radially inner sipe taper portion having a radially inner sipe width W3 and a radially inner sipe transition width W4, wherein the radially inner sipe width W3 is greater than the radially inner sipe transition width W4; and a sipe radially central portion having a plurality of individual sipe radially angled portions oriented in a zig-zag pattern (as discussed in the rejection of  claim 1), wherein the sipe radially central portion is oriented radially outwardly of the radially inner sipe taper portion (Figure 3, Yoshikawa).
13.	Regarding claim 5, Berger discloses radially outer sipe taper portion having a radially outer sipe width W1 and a radially outer sipe transition width W2, wherein the radially outer sipe width W1 is greater than the radially outer sipe transition width W2 (as discussed in the rejection of claim 1), and wherein the radially outer sipe taper portion is oriented radially outwardly of the sipe radially central portion (Figure 5).
14. 	Regarding claim 10, Berger disclose a radially outer sipe taper portion having a radially outer sipe width W1 and a radially outer sipe transition width W2 (Figure 3, Berger), wherein the radially outer sipe width W1 is greater than the radially outer sipe transition width W2 (Figure 3, Berger); and a sipe radially central portion having a plurality of individual sipe radially angled portions oriented in a zig-zag pattern (Figure 3, Yoshikawa), wherein the sipe radially central portion is oriented radially inwardly of the radially outer sipe taper portion (Figure 3, Yoshikawa ), Further, Berger discloses l 45-degrees which meets the claim limitation ([0019]).
16.	Regarding Claim 11, Berger discloses comprising a radially inner sipe taper portion having a radially inner sipe width W3 and a radially inner sipe transition width W4 (Figure4), wherein the radially inner sipe width W3 is greater than the radially inner sipe transition width W4 (Figure 4), and wherein the radially inner sipe taper portion is oriented radially inwardly of the sipe radially central portion (Figure 4).
17.	 Regarding Claims 21-23, Berger discloses that the sipes angle is between 40-50-deg ([0019)].
Claims 2, 7-8,13-14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 20150013865), in view of Berger et. al.  (US 20110155293) as applied to claims 1, 4 and 10 further in view of   KIshida (US 20050150581, listed in the IDS).
19. 	Regarding claims 2, 7 and 13, combination above disclose all the limitations of claim 1, but did not disclose that the outer sipe depth D2 is 15% of depth D1.   In the same field of endeavor pertaining to the pneumatic art , KIshida  discloses a sequence of relationships between varying depths of the sipe equations 2-4, [0041], these simplify to give a relationship of D2 (h1) to D1(h1+h2+h3) of approximately 10%. 
20.	It would have been obvious to one having ordinary skill in the art at the time the invention that the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to optimize for better performance of the tire in the desired condition..

8,14 and 16, combination above disclose all the limitation of claim 1 but did not explicitly discloses that the inner sipe depth is around 40% of the depth of the sipe.  In the same field of endeavor pertaining to the art of pneumatic tire, Kishida discloses a sequence of relationships between varying depths of the sipe equations 2-4, [0041], These simplify to give a relationship, h3 equivalent of the inner sipe depth is about 60% of the total depth (h1+h2+h3) i.e. equivalent to D1.

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 20150013865), and in view of Berger et. al.  (US 20110155293) as applied to claims 1, 4 and 10 further in view of Diensthuber (US 6026875).
Regarding Claims 24-26, combination above disclose all the limitation of claim 1 except the sipe central portion has thickness is 0.3mm. In the same filed of endeavor pertaining to the tire art,  Diensthuber discloses sipes thickness between 0.3mm-1mm (col 4, line 13-15).
It would be obvious for one ordinary skilled in the art to modify the angle taught by JP’517 with Diensthuber teaching for the purpose of desired features in the tire to improve performance is rough terrains.


Conclusion 	

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741